     Case 1:20-cv-01587-DAD-BAM Document 15 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BOARD OF TRUSTEES OF THE                         Case No. 1:20-cv-01587-DAD-BAM
     BAKERY AND CONFECTIONERY
12   UNION AND INDUSTRY                               ORDER REGARDING STIPULATION TO
     INTERNATIONAL PENSION FUND,                      CONTINUE MANDATORY SCHEDULING
13                                                    CONFERENCE
                        Plaintiff,
14                                                    (Doc. No. 13)
            v.
15
     UNITED STATES BAKERY;
16   MOUNTAIN STATES BAKERIES LLC;
     CENTRAL CALIFORNIA BAKING
17   COMPANY,
18                      Defendants.
19

20          On January 21, 2021, the parties filed a stipulation to continue the mandatory Scheduling

21   Conference currently set for February 16, 2021. (Doc. No. 13.) The parties assert that a

22   continuance is supported because Defendants’ time to respond to the complaint has been extended

23   to February 22, 2021. The parties also assert that a continuance is supported because Defendants

24   have tendered the complaint for defense to their insurers and are awaiting responses. Although

25   Defendants are currently represented by Steven Wilker, and his firm, Tonkon Torp LLP, if the

26   insurers accept defense of the claims, then it is unclear whether the insurers will approve Mr.

27   Wilker as defense counsel. Because Mr. Wilker is uncertain of his role in this action, he is

28   hesitant to make commitments regarding discovery and scheduling in the interim. The parties
                                                      1
     Case 1:20-cv-01587-DAD-BAM Document 15 Filed 01/25/21 Page 2 of 2


 1   therefore request that the Scheduling Conference be continued twenty-eight (28) days. (Id.)

 2          Having considered the parties’ stipulation, and good cause appearing, the Scheduling

 3   Conference currently set for February 16, 2021, is HEREBY CONTINUED to March 16, 2021,

 4   at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. At least

 5   one (1) full week prior to the conference, the parties shall file a Joint Scheduling Report. The

 6   parties shall appear at the conference with each party connecting remotely either via Zoom video

 7   conference or Zoom telephone number. The parties will be provided with the Zoom ID and

 8   password by the Courtroom Deputy prior to the conference. The Zoom ID number and password

 9   are confidential and are not to be shared. Appropriate court attire required.

10
     IT IS SO ORDERED.
11

12      Dated:     January 25, 2021                           /s/ Barbara   A. McAuliffe                _
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
